                 Case 1:20-cv-10594-KPF Document 17 Filed 03/26/21 Page 1 of 1




    Erik M. Bashian, Esq.
    T: (516) 279-1554
    F: (516) 213-0339
    eb@bashpaplaw.com
                                                                                          MEMO ENDORSED
    *Admitted to Practice in New York and New Jersey
                                                                                        VIA CM/ECF



                                                                                March 26, 2021

    U.S. District Judge Katherine Polk Failla
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

              Re:       Mercer v. The Williamsburg Winery, LTD., Case No.:1:20-cv-10594-KPF

    Dear District Judge Failla:

            This office represents Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
    referenced action. As previously reported, the above-referenced action has been settled and a
    settlement agreement has been drafted and provided to the defendant. Respectfully, we are
    requesting together with counsel for the defendant, a final stay of all deadlines and conferences,
    for an additional twenty one (21) days so that the parties can finalize the settlement agreement.

              We thank this Honorable Court for its time and consideration in this matter.

                                                                       Respectfully submitted,

                                                                       BASHIAN & PAPANTONIOU, P.C.

                                                                       /s/ Erik M. Bashian
                                                                       ________________________
                                                                       Erik M. Bashian, Esq.



    cc:       Paul F. Millus, Esq. (via ECF)
                                                                    SO ORDERED.
Application GRANTED.

Dated:         March 26, 2021
               New York, New York
                                                                    HON. KATHERINE POLK FAILLA
                                                                    UNITED STATES DISTRICT JUDGE
         500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
